MCDONALD, J.,
dissenting. The only definition in the Unemployment Compensation Act; General Statutes § 31-222 et seq.; of an unemployed person is found in General Statutes § 31-228. Section 31-228 states that “[a]n individual shall be deemed to be totally unemployed throughout a week if he has performed during that week no services for which remuneration of any nature is payable . . . and has not engaged in any self-employment.” To otherwise define an “unemployed person” as one previously employed would do violence to the purpose of the legislature. Under the majority’s definition, a never-employed spouse of a laid-off worker would not qualify for protection from foreclosure of a house solely in the spouse’s name. I do not believe that the legislature intended such a result.
Accordingly, I respectfully dissent.